Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 14, 2015

                                     No. 04-15-00145-CV

                                     INTEREST OF J.P,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00980
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER

         The appellant’s motion for extension of time to file brief is GRANTED. The appellant’s
brief is due May 18, 2015.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court